Exhibit 10.4 ASSET PURCHASE AGREEMENT Dated as of April , 2008 TABLE OF CONTENTS ARTICLE I SALE AND PURCHASE 1 Section 1.1Agreement to Sell and to Purchase. 1 Section 1.2Excluded Assets. 2 Section 1.3No Assumption of Liabilities. 2 Section 1.4Purchase Price. 2 ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER 3 Section 2.1Sole Proprietorship. 3 Section 2.2Authorization, No Conflicts. 3 Section 2.3Assets Necessary to Business. 4 Section 2.4Status of Assets. 4 Section 2.5Liabilities. 4 Section 2.6Taxes and Tax Returns. 4 Section 2.7Intellectual Property Rights. 5 Section 2.8Litigation; Compliance. 5 Section 2.9Contracts. 6 Section 2.10Traffic Statistics Reports. 6 Section 2.11No Material Adverse Change; Accounting. 6 Section 2.12No Brokers or Finders. 7 Section 2.13Investment Intent. 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER’ 8 Section 3.1Organization and Existence. 8 Section 3.2Corporate Authorization. 9 Section 3.3Brokers. 9 Section 3.4Shares. 9 ARTICLE IV PURCHASER’S CLOSING DELIVERIES 9 ARTICLE V SELLER’S CLOSING DELIVERIES 9 ARTICLE VI THE CLOSING 10 Section 6.1Closing. 10 ARTICLE VII NONDISCLOSURE; NONCOMPETITION; NON-SOLICITATION 10 Section 7.1 Nondisclosure. 10 Section 7.2Noncompetition. Error! Bookmark not defined. Section 7.3Nonsolicitation. Error! Bookmark not defined. Section 7.4Miscellaneous. Error! Bookmark not defined. ARTICLE VIII INDEMNIFICATION 11 Section 8.1Indemnification. 11 i ARTICLE IX MISCELLANEOUS PROVISIONS 12 Section 9.1Notices. 12 Section 9.2Amendments. 12 Section 9.3Announcements. 12 Section 9.4Expenses. 13 Section 9.5Entire Agreement. 13 Section 9.6Descriptive Headings. 13 Section 9.7Counterparts. 13 Section 9.8Governing Law; Jurisdiction. 13 Section 9.9Construction; Interpretation. 13 Section 9.10Severability. 13 Section 9.11Specific Performance. 14 Section 9.12Survival. 14 ii ASSET PURCHASE AGREEMENT This
